Citation Nr: 1227724	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for left knee medial meniscus tear and degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for left knee instability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which inter alia, denied the Veteran's claims for increased disability ratings for left knee medial meniscus tear and degenerative joint disease, and for left knee instability, each rated as 10 percent disabling.   A timely notice of disagreement (NOD) as to those issues was received from the Veteran in May 2006.  After a statement of the case (SOC) was issued in May 2007, the Veteran perfected his appeal by filing a VA Form 9 substantive appeal in May 2007.

In February 2011, the Board remanded the issues on appeal for further development, to include arranging the Veteran to undergo a new VA examination to evaluate the current severity of his left knee disabilities.  The Board is satisfied that the development action ordered in its prior remand has been performed, and is prepared to proceed with its de novo consideration of the matters on appeal.
	
The Board notes that the Veteran's appeal also initially included the issue of entitlement to a temporary total evaluation for service-connected left knee disabilities pursuant to 38 C.F.R. §§ 4.29 or 4.30.  That issue, however, was denied in the Board's February 2011 decision and remand; thus it is not presently on appeal before the Board.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's service-connected left knee medial meniscus tear and degenerative joint disease partial lateral meniscectomy which includes arthritis has resulted in left leg motion with full extension to zero degrees and flexion to more than 80 degrees; with consideration of complaints of pain on motion.  Limitation of flexion to 30 degrees and/or limitation of extension to 15 degrees has not been objectively demonstrated or approached.  

2.  The left knee disability with arthritis has not been manifested by ankylosis,  dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  Throughout the course of the appeal, the Veteran's service-connected left knee instability has been manifested by no more than slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee medial meniscus tear and degenerative joint disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2011).

2.  The criteria for a disability rating in excess of 10 percent for left knee instability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In an April 2005 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate his claim for increased disability ratings for his service-connected left knee condition.  The Board notes, however, that the April 2005 letter did not provide the Veteran with notice as to the assignment of a disability rating and an effective date.  See Dingess, 19 Vet. App. 473.  Such notice was provided in a separate May 2006 letter prior to readjudication of the Veteran's claim in a May 2007 supplemental statement of the case.  Hence, while some of the notice was provided after the initial rating actions on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect). 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, national guard treatment records, identified private treatment records and VA treatment records, claims submissions, and lay statements have been associated with the record.  VA examinations to assess the nature and severity of the Veteran's left knee disabilities were performed in February 2006 and May 2011.  In supplementation of the May 2011 VA examination report, the Board notes that an addendum opinion was received from the VA examiner via telephone and transcribed on a VA Form 21-0820 (Report of General Information).  The form contains the Veteran's name, claim number, the VA examiner's name and location, recitation of the particulars from the VA service representatives conversation with the VA examiner (parenthetically, the Board notes that the addendum opinion orally provided by the VA examiner was based upon a review of an electronic copy of the May 2011 VA examination report), and the VA service representative's signature.

Although a typewritten addendum report is the preferred method of documentation of the VA examiner's addendum opinion, the Board finds that the manner of transmission and documentation of the VA examiner's addendum opinion, as described above, does not invalidate the opinion or render it insufficient.  In this regard, the Board observes that a presumption of regularity applies to various processes and procedures throughout the VA administrative process, including the discharge of duties by VA medical staff.  Jones v. West, 12 Vet. App. 98, 100-02 (1998); see also Rizzo v. Shinseki,  580 F.3d 1288, 1292 (Fed. Cir 2009).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  In the absence of any apparent irregularities in the performance of the May 2011 VA examination or the February 2012 oral addendum opinion, insofar as the transmittal and documentation of the February 2012 addendum opinion, the Board does not find that the presumption of regularity has been overcome by clear evidence to the contrary.

The Board finds that the February 2006 and May 2011 VA examinations and the February 2012 addendum opinion, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Increased Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in March 2005, the Board's relevant focus is upon the evidence concerning the severity of his left knee disabilities from March 2004 to the present.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

B.  Evidence

Private November 2004 treatment records from the Med State Centre reflect that the Veteran was complaining of left knee pain after a recent fall in which he re-injured his left leg.  X-rays taken at that time revealed mild degenerative changes.

During an August 2004 VA examination, the Veteran reported symptoms of constant and achy pain, stiffness, weakness, swelling, instability, locking, heat and redness, and popping.  He reportedly experienced flare-ups of his symptoms while walking and stated that he was using a knee brace.  Functionally, the Veteran related that he was unable to squat, stoop, run, walk for more than two hours at a time, or stand for more than 15 to 20 minutes.  He also reported that he experienced difficulty putting on his socks and shoes and that his left knee also bothered him while driving.

On physical examination, the Veteran demonstrated a normal gait and produced full extension to zero degrees and flexion to 125 degrees.  Pain was reported at the endpoint of flexion.  Repetitive knee motion did not result in any further loss of motion.  The examiner also did not observe any objective evidence of edema, instability, weakness, redness, heat, abnormal motion, or guarding of motion; although tenderness was noted over the joint lines medially and laterally.  Ankylosis was also not present.

In his March 2005 claim for increased disability ratings for his service-connected left knee disabilities, the Veteran alleged that his left knee conditions had worsened to the point that he was no longer able to effectively perform his job duties as a correctional officer.

VA treatment records dated January 2005 show that the Veteran was reporting left knee pain with occasional swelling.  He was prescribed a brace for his left knee.  In February 2005, he was issued work restrictions which prohibited duties which involved bending of the knee or the use of stairs.

During a February 2006 VA examination, the Veteran reported ongoing and constant left knee pain and incidents of his left knee giving out.  The Veteran denied having any surgery for his knee.  Occupationally, he reported that he had left his job and was a full time student.  Functionally, he reported that he experienced pain while walking and that he maintained his knee in an extended position during classes.  He related that he was able to stand for periods of 15 to 20 minutes and that he experienced difficulty standing from the toilet, but otherwise denied any impact on his activities of daily living.

During the examination, the Veteran was able to produce full extension to zero degrees and flexion to 110 degrees, with pain reported at the endpoint of flexion.  Repetitive motion of the knee did not result in further loss of motion.  Crepitation and medial and lateral instability was noted by the examiner.  X-rays of the knee, taken in January 2005 were reviewed and interpreted as showing small patellar spur.  Overall, however, joint compartments in the knee were well-preserved.  The examiner opined that the Veteran's left knee disability resulted in moderate impairment of exercise and traveling and mild impairment of toileting.  According to the examiner, other activities of daily living such as feeding, bathing, dressing, and grooming were not impacted.

As noted above, a March 2006 rating decision denied higher disability ratings for the Veteran's left knee disabilities.  Subsequently, the Veteran filed an NOD, in which he continued to assert progressive worsening of his left knee disabilities.  He reported constant left knee pain and described that he was unable to squat and needed to maintain his left knee in a propped position while seated.  Overall, the Veteran described his left knee as being "useless".

A September 2006 VA treatment record reflects complaints of left knee pain and occasional instances of giving way of his left knee.  An examination of the knee was apparently positive for decreased flexion and extension of the left leg; however, specific range of motion findings are not provided in the record.

A December 2006 left knee MRI indicated essentially normal findings.  In this regard, the MRI report expressed that the visualized portions of the menisci were intact and without any evidence of meniscal laceration.  Signal intensity of the bony structures were normal.  There was no evidence of joint effusion or soft tissue abnormalities.

In a December 2006 Statement, the Veteran reported ongoing problems with stability in his left knee and stated that he was using a knee brace to help stabilize it. He also related difficulty in exiting his car and rising from a seated position.

Examination during a January 2007 orthopedic consultation at the VA medical center (VAMC) revealed crepitus and slight tenderness over the patella of the left knee.  However, the Veteran's gait was normal, his ligaments were intact, and he was apparently able to produce full range of motion in his left knee.

A February 2007 statement from the Veteran related that the Veteran had been advised by his treating physician that he had sustained cartilage damage in his left knee.

In a June 2007 statement, the Veteran reported ongoing left knee pain and stated that his left knee was collapsing several times a week and was barely able to support his weight.  Functionally, the Veteran described that he is unable to walk, run, or play basketball.

A repeat MRI of the left knee performed in October 2007 was generally negative except for evidence of a tiny radiopaque foreign body soft tissue medially.

The evidence in the claims file indicates a hiatus in treatment of the left knee until March 2010, at which time x-rays taken at the VAMC indicated degenerative changes of the proximal tibiofibular articulation.  An MRI performed at the VAMC in April 2010 was positive for a tear of the posterior horn of the medial meniscus.  Nonetheless, a July 2010 orthopedic consultation also performed at the VAMC apparently revealed "good" range of motion of the left leg and a stable left knee.  Once again, however, specific ranges of motion are not provided.

In a February 2011 statement, the Veteran related that his treating physicians had advised him that surgery was his only remaining treatment option.  He stated that although he had scheduled surgery to take place in November 2010, he did not undergo the procedure because he was unable to afford lost time from work for surgery and rehabilitation.  Concerning his symptoms at that time, he asserted that he had "zero stability" in his left knee and that his knee was collapsing constantly.  He also reported that he was unable to bend his knee and that he was experiencing locking in the knee.

Apparently based upon the Veteran's February 2011 assertions, the Veteran was afforded a new VA examination in May 2011.  During the examination, the Veteran continued to report left knee pain, giving way, locking, and swelling.  He expressed difficulty in standing for more than a few minutes, walking for longer than 10 minutes, and in using stairs.  He stated that he continued to wear a brace on his left knee.  Although the Veteran denied having any flare-ups of his left knee symptoms, he reported that the pain in his knee was constant and caused difficulty in dressing his left lower extremity and in getting in and out of his car.  Occupationally, he reported that he was employed as a probation officer.

During the examination, the Veteran walked with a slow gait.  Demonstrated range of motion of the left knee included full extension to zero degrees with pain reported at the endpoint of extension, and, flexion to 80 degrees with reported pain beginning at 60 degrees.  A physical examination of the knee revealed mild crepitus, a very mild amount of swelling, and mild warmness that was attributed by the examiner to wearing the brace all day before the examination.  The examiner did not observe any evidence of ligamentous laxity and McMurray's testing was negative.  Contrary to prior evaluation and treatment records, the examiner did not observe any areas of tenderness upon palpation.

Overall, the examiner concluded that the findings on examination did not indicate any weakness, fatigability, or incoordination of the left knee.  Similarly, the examiner noted that there was no evidence of recurrent subluxation or lateral instability of the knee.  In this regard, the examiner noted again that the Veteran's ligaments appeared to be intact during the examination.  The examiner characterized the Veteran's left knee disability as being "moderate" in severity, although it does not appear that such characterization was being made specifically to describe whatever instability may have been present in the Veteran's knee.

In a February 2012 addendum opinion, the VA examiner added that repetitive motion during the May 2011 VA examination did not result in any additional loss of function that was due to weakness, fatigue, incoordination, pain, or tenderness.

C.  Increased Rating for Left Knee Medial Meniscus Tear and Degenerative Joint Disease

The RO has evaluated the Veteran's disability for left knee medial meniscus tear and degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  DC 5003 provides the general rating criteria for disabilities arising from degenenerative arthritis and provides that degenerative arthritis established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and resulting limitation of motion, but not to a compensable degree under the applicable DC for the joint involved, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, DC 5003, 5010.  The knees are major joints.  38 C.F.R. § 4.45.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.

Disabilities that are based upon limited range of motion of the knee are evaluated using the criteria under DC 5260 (for leg flexion) and DC 5261 (for leg extension).  See 38 C.F.R. § 4.71a.

Under DC 5260, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular disability rating of 30 percent is assigned where knee flexion is limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is assigned where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

As a point of reference, the Board notes that, for VA purposes, normal range of motion for the knee consists of extension to zero degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

Consistent with Schafrath, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating knee disabilities are provided under DC 5055 (total knee replacement), 5256 (ankylosis of the knee), 5257 (knee impairment marked by recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  As noted above, the Veteran has already received a separate disability rating for left knee instability under DC 5257 and the issue of an increased disability rating under that code are discussed in the section below.

Although the evidence reflects that the Veteran has been presented with surgery as a treatment option and that the Veteran has gone so far as to schedule surgery for his left knee, there is no evidence that the Veteran actually underwent surgery on his knee.  As such, the criteria under DC 5055 and 5259 do not apply in this case.  

Similarly, in the absence of any evidence showing the presence of ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum, the Board finds that DCs 5256, 5262, and 5263 are also not applicable to the Veteran's appeal.

The Board notes that the Veteran alleged in a February 2007 statement that he had been told by his treating physician that he had sustained damage to the cartilage in his knee.  Nonetheless, the objective evidence of record does not indicate any such findings or diagnoses.  Moreover, there is no indication in the record that any treating physician has as much as speculated about the presence of cartilage damage in the Veteran's left knee.  Indeed, repeated radiological studies of the Veteran's left knee throughout the course of this appeal has not shown any such damage.  For these reasons, the Board finds that DC 5258 also does not apply in the Veteran's case.

Applying the diagnostic criteria under DC 5260 and 5261, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for left knee medial meniscus tear and degenerative joint disease.  In this regard, the evidence of record shows that the Veteran has consistently been able to produce full left knee extension to zero degrees and flexion to at least 80 degrees.

The Board notes that extension performed during the May 2011 VA examination, although full, was accompanied by reported pain at the endpoint of extension.  The Board also notes that demonstrated flexion to 80 degrees was also accompanied by reported pain beginning from 60 degrees.  Nonetheless, the VA examiner noted that the left knee did not show signs of weakness, fatigability, or incoordination, and also, that repetitive motion of the left knee did not result in further loss of motion.  In the absence of such further limitation after repetition and given the extent of left knee motion shown throughout the course of the appeal, the Board finds that the assigned disability rating specified here is commensurate with the overall disability picture shown by the evidence in this case, even after taking into account the factors set forth under DeLuca and 38 C.F.R. § 4.40.  DeLuca, 8 Vet. App. 202.

In view of the foregoing, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected left knee medial meniscus tear and degenerative joint disease.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Increased Rating for Left Knee Instability

As noted above, the Veteran has received a separate disability rating for left knee instability under DC 5257.  Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A 20 percent rating is awarded where the evidence shows moderate recurrent subluxation or lateral instability of the knee.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.

The United States Court of Appeals for Veterans Claims (Court) has held that the aforementioned criteria under 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with DC 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board acknowledges the Veteran's allegations, as expressed in his claims submissions and lay statements, that he has experienced ongoing instability and giving out of his left knee.  The Board also notes that, by the Veteran's allegations, such instability was apparently worsening.  At a September 2006 VA treatment, he reported that he had occasional instances in which his left knee "gave way".  In his December 2006 statement that he was wearing a brace on his left knee to stabilize it and that he experienced buckling of the knee while walking or using stairs.  In his June 2007 statement, he asserted that his knee was "collapsing" several times a week.  In his February 2011 statement, he characterized his knee as having "zero stability."

Notwithstanding the Veteran's allegations and characterizations, the medical evidence of record simply does not reflect any objective findings that are consistent with the degree of left knee stability described by the Veteran.  A February 2006 VA examination revealed that the joint spaces in the Veteran's knee were well-preserved and did not indicate any specific findings of instability.  An orthopedic consultation performed at the VAMC in January 2007 revealed that the Veteran's ligaments were intact.  Another orthopedic consultation performed in July 2010 expressly found that the Veteran's knee was "stable".  At the Veteran's May 2011 VA examination, the examiner did not observe any evidence of ligamentous laxity and McMurray's testing for ligament damage was negative.  Overall, the May 2011 VA examiner opined, there was no evidence of recurrent subluxation or lateral instability in the knee.

To the extent that the Veteran has alleged worsening instability in his left knee, the Board finds that such assertions are due little probative weight.  In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Certainly, the Veteran is competent in this case to report incidents of buckling or instability in his left knee.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, such assertions are wholly rebutted by the complete and consistent absence of any objective medical findings that would tend to support even a finding of left knee instability.  As such, the credibility of the Veteran's reported incidents of instability carry grave concerns.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006).  By contrast, the objective findings and opinions expressed in the evidence of record appears to be consistent with the evaluation and testing performed during treatment and evaluation over the course of the Veteran's appeal.  For these reasons, the Board finds that the objective medical evidence is due greater probative weight in this case.

In view of the foregoing, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected left knee instability.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

E.  Additional Matters

With respect to the disabilities arising from the Veteran's left knee medial meniscus tear and degenerative joint disease and left knee instability, the Board acknowledges that the Veteran's left knee disabilities has resulted in some interference with his employment status.  In this regard, the Board notes that the Veteran was placed on work restrictions due to his left knee disability in February 2005, while the Veteran was employed as a correctional officer.  According to statements made by the Veteran in his March 2005 claim, he was subsequently placed on unpaid leave.  According to a May 2008 statement from the Veteran, the Veteran apparently left his job as a correctional officer sometime before May 2008.

Nonetheless, the Veteran also acknowledged in his May 2008 statement that he was able to pursue undergraduate course work.  Indeed, vocational rehabilitation and training records in the claims file show that the Veteran was able to attend undergraduate classes in 2006 and 2007 on a full time basis and obtained a bachelor's degree in criminal justice in December 2007.  Subsequently, the Veteran was apparently able to secure employment as a probation officer and, as reported during his May 2011 VA examination, has apparently maintained employment in that field.  Moreover, and as noted above, the Veteran has not received surgical treatment for his left knee and there is no indication that his left knee disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which have been shown upon examination, are fully contemplated by the disability ratings assigned.


ORDER

Entitlement to an increased disability rating for left knee medial meniscus tear and degenerative joint disease, currently rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for left knee instability, currently rated as 10 percent disabling, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


